    Case 19-16016-amc          Doc 24   Filed 01/02/20 Entered 01/02/20 08:37:59            Desc Main
                                        Document     Page 1 of 2

                            UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:
                                                                 Chapter 13
         JAMES H. PAIK
         AND YOUNG JOO PAIK,
                                                                 Bankruptcy No. 19-16016-AMC
                          Debtors.


                                        *   *   *    *   *   *     *

                    NOTICE OF APPEARANCE WITH REQUEST FOR COPIES
                        OF ALL ORDERS, NOTICES, AND PLEADINGS
                      UNDER BANKRUPTCY RULES 2002(g) AND 9010(b)

         TD Bank, N.A., a creditor in the above-captioned case, hereby appears and requests, pursuant to

Bankruptcy Rules 2002(g) and 9010(b), that (1) it receive copies of all notices, pleadings, proposed orders

and conformed copies of orders filed in this case; and that (2) all such documents be directed to counsel at

the address set forth below.


DATED:          December 26, 2019
                                                 /s/ Martin A. Mooney       _____________________
                                                 Martin A. Mooney, Esq. ID #315063
                                                 SCHILLER, KNAPP, LEFKOWITZ & HERTZEL, LLP
                                                 Attorneys for TD Bank, N.A.
                                                 Office and P.O. Address
                                                 950 New Loudon Road, Suite 109
                                                 Latham, New York 12110
                                                 Phone: (518) 786-9069
                                                 E-Mail: MMooney@schillerknapp.com
  Case 19-16016-amc       Doc 24    Filed 01/02/20 Entered 01/02/20 08:37:59   Desc Main
                                    Document     Page 2 of 2




TO:   Court Clerk
      Robert N.C. Nix Sr. Federal Building
      900 Market Street, Suite 400
      Philadelphia, Pennsylvania 19107

      Hae Y. Baik, Esq.
      The Baik Law Firm, P.C.
      1100 Vine Street, Suite C8
      Philadelphia, Pennsylvania 19107

      Hae Y. Baik, Esq.
      The Baik Law Firm, P.C.
      1100 Vine Street, Suite C8
      Philadelphia, Pennsylvania 19107

      William C. Miller, Esq. (Trustee)
      PO Box 1229
      Philadelphia, Pennsylvania 19105

      United States Trustee
      Office of the U.S. Trustee
      833 Chestnut Street, Suite 500
      Philadelphia, Pennsylvania 19107




                                               2
